DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to a RCE filed on 11/22/2019.
Claims 1-14, 34 and 36-37 are presently pending in this application and claims 15-32 has been withdrawn as non-elected group.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2019 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14, 34 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 1, line 6 recites “the alumina” which is not clear asto if the alumina is referred to as the “sintered particles of alumina” or the “alumina” in the “substantial absence of inorganic binder species”.  Examiner has interpreted “the alumina” as porous alumina body composed of sintered particles of alumina.  Clarification is requested.  
Claim 4, line 1 recites the “the alumina” which is not clear if the alumina is referred to as the “sintered particles of alumina” or the “alumina” in the “substantial absence of inorganic binder species”. Examiner has interpreted “the alumina” as porous alumina body composed of sintered particles of alumina.  Clarification is requested.  
Claim 6, line 6 recites “the alumina” which is not clear asto if the alumina is referred to as the “sintered particles of alumina” or the “alumina” in the “substantial absence of inorganic binder species”.  Examiner has interpreted “the alumina” as porous alumina body composed of sintered particles of alumina.  Clarification is requested.  
Claim 9, line 1 recites the “the alumina” which is not clear if the alumina is referred to as the “sintered particles of alumina” or the “alumina” in the “substantial absence of inorganic binder species”. Examiner has interpreted “the alumina” as porous alumina body composed of sintered particles of alumina.  Clarification is requested.  
Regarding dependent claims 2-5, 34 and 36, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Regarding dependent claims 7-14 and 37, these claims do not remedy the deficiencies of parent claim 6 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 34 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suchanek et al (WO2016/196710 A1, IDS cited reference by applicant).

As per claims 1 and 4-5, Suchanek teaches ethylene epoxidation catalyst comprising the porous body (i.e., carrier, paragraph 010) composed of essentially only alumina where alpha alumina present of at least 95 or 98 wt% or more (reads on claim 4 limitation of alumina is alpha alumina in substantial absence of other types of alumina) or alumina and boehmite components in absence of other metal or chemical compounds except that trace amount which is very low amount enough that trace species does not affect functioning or ability of the catalyst (see paragraphs 0014, 0056-0057).
Suchanek teaches precursor mixture for producing a porous body which includes alpha alumina, boehmite powder that functions as binder of alpha alumina and burnout material and optionally other additives in which precursor mixture is formed into a shape and the formed shape is subjected to a heat treatment process to remove volatiles (i.g., water and burnout materials) and sinter the shape into forming a porous body and sintering performed at a temperature range of about 900-2000° C (paragraphs 0008-0009, 0014, 0023).
Suchanek further teaches that alpha alumina is low sodium alumina or low sodium reactive alumina and the term reactive alumina used indicates an alpha alumina with good sinterability 
Suchanek further teaches that porous body may have a silica content as measured as SiO2 of less than 0.2 wt%, preferably less than 0.1 wt% (reads on the limitation of substantial absence of silicon-containing species less than 0.5 wt%-meets also claim 5) and sodium content as measured as Na2O of less than 0.2 wt%, preferably less than 0.1 wt% (reads on the limitation of substantial absence of inorganic binder species comprising alkaline metal-containing species and corresponds to an amount upto 0.5 wt%, paragraphs 0022, 0049).  

As per Claims 2-3 and 34, Suchanek teaches Na2O less than 0.1wt% (Na2O is considered as inorganic binder species comprising of alkali metal-containing species, paragraph 0014, 0022, 0049, 0046). 

As per claims 6, 9 and 10, Suchanek teaches ethylene epoxidation catalyst comprising the porous body (i.e., carrier, paragraph 010) composed of essentially only alumina where alpha alumina present of at least 95 or 98 wt% or more (reads also on claim 9 limitation of alumina is alpha alumina in substantial absence of other types of alumina) or alumina and boehmite components in absence of other metal or chemical compounds except that trace amount which is very low amount enough that trace species does not affect functioning or ability of the catalyst (see paragraphs 0014, 0056-0057).
Suchanek teaches precursor mixture for producing a porous body which includes alpha alumina, boehmite powder that functions as binder of alpha alumina and burnout material and optionally other additives in which precursor mixture is formed into a shape and the formed shape is subjected to a heat treatment process to remove volatiles (i.g., water and burnout materials) 
Suchanek further teaches that alpha alumina is low sodium alumina or low sodium reactive alumina and the term reactive alumina used indicates an alpha alumina with good sinterability and having particle size that is very final, generally of 2 microns or less and alumina is based on low sodium alumina material containing 0.1% or less sodium content (paragraph 0014, 0046, reads on limitation of alumina is based on low soda alumina and sintered particles of alumina).
Suchanek further teaches that porous body may have a silica content as measured as SiO2 of less than 0.2 wt%, preferably less than 0.1 wt% (reads on the limitation of substantial absence of silicon-containing species less than 0.5 wt%-reads also on limitation of claim 10) and sodium content as measured as Na2O of less than 0.2 wt%, preferably less than 0.1 wt% (reads on the limitation of substantial absence of inorganic binder species comprising alkaline metal-containing species and corresponds to an amount upto 0.5 wt%, paragraphs 0022, 0049).  
Suchanek teaches a catalytic amount of silver supported on surface of the carrier (paragraph 0058).

As per Claims 7-8 and 12, Suchanek teaches Na2O less than 0.1wt% (Na2O is considered as inorganic binder species comprising of alkali metal-containing species, paragraph 0014, 0022, 0049, 0046). In addition, Suchanek teaches silver based epoxidation catalyst includes from 10 ppm to about 3000 ppm of Group I alkali metal (paragraphs 0059-0060) and when converting ppm to wt% would be as follow: 
if 1 wt% = 1/100 x 10^6  = 10^4 ppm so 10 ppm/10^4 ppm = 0.001 wt% and for 3000 ppm would equal to 0.03 wt%, (reads on the limitation of less than 0.1 wt% and less than 0.05 wt% of inorganic binder species other than alumina and where inorganic binder species comprise an alkali metal-containing species). 
As per Claim 11, Suchanek teaches silver based epoxidation catalyst may include one or more promoting species (reads on limitation of one or more inorganic species) and the one or more promoting species can be incorporated into the porous body either prior to, coincidentally with or subsequent to the deposition of the silver which provides improvement in one or more of the catalytic properties (reads on to include catalytic activity) of the catalyst (paragraphs 0059, 0064).
As per claim 13, Suchanek teaches alkali metal-containing species comprise cesium (paragraphs 0060, 0064).
As per Claim 14, Suchanek teaches one or more promoting species comprise a rhenium-containing species (paragraphs 0064, 0067).
As per Claims 36-37, Suchanek teaches carrier has BET surface area in the range of about 0.3 to 3.0 m2/g (paragraph 0039).

Response to Arguments
Applicant’s arguments, see applicant remarks on pages 8-10, filed on 11/22/2019 with respect to the rejections of claims 1, 4, 6, 9 and 11-14 under 35 U.S.C. 102/103 over Rizkalla (US PGPUB No.: 2007/0037704) and rejection of claims 1-14, 33-34 and 36-37 under 35 U.S.C. 103 over Rizkalla and rejection of claim 35 under 35 U.S.C. 103 over Rizkalla in view of Kanazirev (US PGPUB No.: 2010/0150820) have been fully considered and persuasive.
In response to the amendment, regarding substantial absence of inorganic binder species corresponds to an amount upto 0.5 wt% of inorganic oxides other than alumina and the alumina is based on low soda alumina, it is agreed that Rizkalla (US PGPUB No.: 2007/0037704) and Kanazirev (US PGPUB No.: 2010/0150820) does not meet the present claimed.  Therefore, the previous U.S.C.102/103 and 103 rejection over Rizkalla and Rizkalla in view of Kanazirev are withdrawn from the record.


In response to 112(b) rejection made previously has been withdrawn since applicant has amended the claim limitation to overcome the associated deficiencies.
However, upon further consideration, examiner has made new 112(b) rejections as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No.: 9,006,127 B2 (Jiang et al, IDS cited reference by applicant): 
Jiang teaches a carrier for an ethylene epoxidation catalyst comprising the carrier comprising porous alumina body composed of sintered particles of alumina in substantial absence of inorganic binder species other than alumina wherein the substantial absence of inorganic binder species corresponds to an amount less than 0.5 wt% and at least substantial absence of silicon-containing species less than 0.2 wt% and alumina is based on low sodium alumina and silver supported on surfaces of the carriers (abstract, see Col.3 lines 23-67 to Col.4 lines 1-10, lines 27-40, Col.5 lines 14-44, Col.6 lines 7-20, Col.7 lines 5-12, Col.10 line 38-51).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2014/0221196 A1 (Suchanek et al, IDS cited reference by applicant): 
Suchanek teaches a carrier for an ethylene epoxidation catalyst, the carrier comprising of porous alumina body composed of sintered alumina particles in substantial absence .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2015199060 (Kanuka et al, IDS cited reference by applicant): 
Kanuka teaches a carrier for an ethylene epoxidation catalyst, the carrier comprising of porous alumina body composed of sintered alumina particles in substantial absence of inorganic binder species other than alumina and wherein the substantial absence of inorganic binder species corresponds to an amount less than 300 ppm and at least substantial absence of silicon-containing species less than 0.1 wt% and alumina is based on low sodium alumina  and silver supported  surfaces of the carrier (paragraphs 0007, 0011, 0014-0022, 0024-0225, 0027, 0030-0031, 0052-0053).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No.: 10,669,247 B2 (Rizkalla et al): 
Rizkalla teaches a carrier for an ethylene epoxidation catalyst comprising the carrier comprising porous alumina body composed of sintered particles of alumina in substantial absence of inorganic binder species other than alumina wherein the substantial absence of inorganic binder species corresponds to an amount less than 0.5 wt% and at least substantial absence of silicon-containing species less than 0.2 wt% and alumina is based on low sodium alumina and further teaches silver supported on surface of the .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2005/0096219 A1 (Szymanski et al, IDS cited reference by applicant): 
Szymanski teaches a carrier for an ethylene epoxidation catalyst, the carrier comprising of porous alumina body composed of sintered alumina particles in substantial absence of inorganic binder species other than alumina and wherein the substantial absence of inorganic binder species corresponds to an amount of less than 0.5 wt% (i.e., 0.05-0.3 wt%) and at least substantial absence of silicon-containing species less than 0.5 wt% and alumina is based on low sodium alumina (paragraphs 0007, 0012-0017, 0024, 0025,0029, 0031-0036).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SMITA S PATEL/              Examiner, Art Unit 1732                                                                                                                                                                                          	05/06/2021